Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00074-CR

                                  Deundra Michelle WILLIAMS,
                                           Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 277th Judicial District Court, Williamson County, Texas
                                   Trial Court No. 10-916-K277
                             Honorable Ken Anderson, Judge Presiding

Opinion by:      Rebeca C. Martinez, Justice

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: October 16, 2013

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Deundra Michelle Williams pled guilty to theft (enhanced) and received deferred

adjudication community supervision for a term of four years on August 18, 2010. On February

29, 2012, the State filed a motion to adjudicate guilt and revoke her community supervision

alleging several violations of the community supervision conditions. The trial court continued

Williams on deferred adjudication community supervision, but modified the conditions of

community supervision to include a period of twenty days’ confinement in jail. A few months

later, the State filed another motion, and an amended motion, to adjudicate guilt and revoke
                                                                                     04-13-00074-CR


community supervision alleging that Williams violated Condition No. 4 by having contact with

Eric Palmer, a disreputable or harmful person, on July 21, 2011 and August 1, 2011, violated

Condition No. 10 by failing to make the required $20 monthly payment, violated Condition No.

11 by failing to pay the $60 monthly supervisory fee, violated Condition No. 13 by failing to

perform the community service restitution hours, and violated Condition No. 19 by being present

in a Wal-Mart store on July 21, 2011. Williams pled “not true” to the alleged violations. After an

evidentiary hearing, the trial court found that Williams violated several conditions of her

community supervision, including Condition No. 19. The court adjudicated Williams guilty and

revoked her community supervision. The court sentenced Williams to six months’ imprisonment

in a state jail facility, and assessed $50 in court costs. Williams now appeals. We affirm the trial

court’s judgment.

        Williams’ court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Williams with a copy of the brief and motion to

withdraw, and informed her of her right to review the record and file her own pro se brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Williams did not file

a pro se brief.

        After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed. See id.
                                                -2-
                                                                                       04-13-00074-CR


Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d

at 177 n.1.

       No substitute counsel will be appointed. Should Williams wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this opinion

or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.

Any petition for discretionary review must be filed with this court, after which it will be forwarded

to the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.

APP. P. 68.3. Any petition for discretionary review must comply with the requirements of Rule

68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.



                                                   Rebeca C. Martinez, Justice


DO NOT PUBLISH




                                                 -3-